BISCHOFF, J.
The contention that the court erred in denying the defendant’s formal motion, at the close of the plaintiff’s case, to strike out the physician’s testimony as not connected with the accident, is not well founded. The plaintiff’s testimony sufficiently identifies the injury with that found by the physician two days after the accident, and, if the defendant claimed this lapse of time sufficient to raise a doubt, the point should have been suggested at the trial, in order that the plaintiff might give further testimony, if necessary, to exclude the inference that she had again been injured, in the same way, during the interval. This, the only ground of appeal presented, being without merit, the judgment is affirmed, with costs. All concur.